UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 12, 2007 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 333-74794 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 –Registrants’ Business and Operations Item 1.01 Entry into a Material Definitive Agreement Section 8 - Other Events Item 8.01 Other Events On September 12, 2007, PPL Corporation (“PPL”) issued a press release announcing that it has entered into an agreement to sell its 95.4% equity ownership in Empresas Emel S.A., its Chilean electricity delivery business, to Compañía General de Electricidad, S.A. for $660 million.Completion of the sale, which will occur following a tender offer for all shares as required under Chilean law, is subject to customary closing conditions and is expected to occur in the fourth quarter of 2007.PPL announced that it expects to record a special after-tax earnings gain on the sale of $205 millionto $225 million, or 53 to 58 cents per share, in the fourth quarter. A copy of the press release announcing the sale is attached as Exhibit 99.1 and is incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press release, dated September 12, 2007, announcing that PPL has agreed to sell its Chilean operations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ J. Matt Simmons, Jr. J. Matt Simmons, Jr. Vice President and Controller PPL ENERGY SUPPLY, LLC By: /s/ J. Matt Simmons, Jr. J. Matt Simmons, Jr. Vice President and Controller Dated:September 12, 2007
